Citation Nr: 0732315	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-32 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 14, 1998 
for a 70 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this case for procedural 
considerations, and that the action requested in its remand 
has been accomplished to the extent possible.  This case is 
now ready for further appellate review.

The Board further notes that in his original claim on appeal, 
the veteran sought an effective date earlier than December 
23, 1998 for a 70 percent rating for PTSD.  Thereafter, a 
September 2003 rating decision granted an earlier effective 
date of August 14, 1998.  The veteran has continued his 
appeal.


FINDINGS OF FACT

1.  An April 1998 rating decision granted service connection 
for PTSD and major depressive disorder, and assigned a 30 
percent rating, effective from April 15, 1996; the April 1998 
rating decision was not timely appealed and therefore became 
final.

2.  While a January 2002 rating decision granted a 70 percent 
rating for the veteran's PTSD, effective from December 23, 
1998, the date of the veteran's claim for TDIU, the record 
reflects that the claim to reopen pertinent to the veteran's 
increased rating claim was filed on October 30, 1998.  

3.  A September 2003 rating decision granted an earlier 
effective date of August 14, 1998 for the 70 percent rating, 
finding that this was the earliest date that it was 
ascertainable that an increase in the veteran's service-
connected disability had occurred within one year of the 
filing of the veteran's claim to reopen.

4.  Entitlement to an effective date earlier than August 14, 
1998 for a 70 percent or any rating in excess of 30 percent 
for PTSD is not shown.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 14, 
1998 for the assignment of a 70 percent or any rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. § 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claim.  

Following the Board's remand of July 2006, the veteran was 
provided with a July 2006 letter that outlined the evidence 
necessary to substantiate his claim, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This letter also notified 
the veteran of the bases for assigning ratings and effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although the July 2006 notice letter came after the original 
rating that denied the claim, and did not specifically 
request that appellant provide any evidence in appellant's 
possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All the VA requires 
is that the duty to notify under the VCAA is satisfied, and 
the claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board also notes that the July 2006 VCAA notice letter 
was followed by a readjudication of the claim in the April 
2007 supplemental statement of the case.

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the claims folder.  He has  not indicated any intention to 
submit additional evidence in support of his claim.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.  

II.  Entitlement to an Effective Date Earlier than August 14, 
1998 for a 70 percent Rating for PTSD

It is maintained that a 70 percent evaluation for PTSD should 
be assigned from an earlier date, and the Board finds that 
this includes consideration of entitlement to an evaluation 
in excess of 30 percent, the rating that was in effect prior 
to the assignment of a 70 percent rating.  Specifically, it 
is asserted that the effective should be from the filing date 
of an earlier claim to reopen, the date of which was 
identified by the veteran as May 9, 1996, but was noted by 
the RO to be April 15, 1996.

In general, except as provided in 38 C.F.R. § 3.400(o)(2) 
(2007) and 38 C.F.R. § 3.401(b) (2007), the effective date of 
a claim for increased rating is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (2007).

38 U.S.C.A. § 5110(b)(2) (West 2002) provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  See also 38 C.F.R. 
§ 3.400(o)(2) (to the same effect).

The applicable statutory and regulatory provisions require 
that the Board examine all the evidence of record to 
determine the "earliest date of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2007); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

38 C.F.R. § 3.155 (2002) provides the following:

(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs (VA), from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of § 3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  

Under the provisions of 38 C.F.R. § 3.157 (2007), the 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. (38 C.F.R. § 
3.155).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).

(1) The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

(2) The date of receipt of evidence from a private physician 
or lay person will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

The record reflects that an April 1998 rating decision 
granted service connection for PTSD and major depressive 
disorder, and assigned a 30 percent rating, effective from 
April 15, 1996.  The veteran did not file a timely notice of 
disagreement with that rating decision and it therefore 
became final and was not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302 (2007).  

Thereafter, while a January 2002 rating decision granted a 70 
percent rating for the veteran's PTSD, effective from 
December 23, 1998, the date of the veteran's claim for TDIU, 
the record reflects that the claim to reopen pertinent to the 
veteran's increased rating claim was filed on October 30, 
1998.  

However, a September 2003 rating decision granted an earlier 
effective date of August 14, 1998 for the 70 percent rating, 
finding that this was the earliest date that it was 
ascertainable that an increase in the veteran's service-
connected disability had occurred within one year of the 
filing of the veteran's claim to reopen.

As the October 30, 1998 reopened claim for increased rating 
was subsequent to the revision of the diagnostic criteria 
applicable to PTSD in November 1996, only the "new" rating 
criteria for this disability are for consideration.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The August 14, 1998 VA record that was found to reflect an 
increase in the veteran's PTSD was a VA progress note that 
indicated that the veteran was very forgetful, was 
experiencing anxiety at "3/4 full-blast," had nightmares 
and flashbacks, was easily angered, and experienced sleep 
that was reportedly good with medications but that was often 
interrupted.  He denied any suicidal ideation but admitted 
some homicidal ideation, and he was assigned a global 
assessment of functioning (GAF) scale score of 20.

During a period of one year prior to the October 30, 1998 
claim to reopen, the record reflects additional VA treatment 
for this service-connected disability, but in view of the 
fact that the veteran was already assigned the August 14, 
1998 effective date based on the progress note of that date, 
the Board will focus on the period of October 30, 1997 to 
August 14, 1998.  

More specifically, VA treatment records over the period of 
September 1997 to April 1998 do not document that the veteran 
received any treatment for his PTSD during this time frame.  
In May 1998, the veteran expressed feelings of sadness over 
the Memorial Day weekend due to his thoughts of a peer that 
had been injured and died in Vietnam.  He appeared very 
anxious during the discussion and was encouraged to stick 
with a general overview of the incident and support group.  
The reporting nurse commented that the veteran expressed some 
resolution since finding out the status of the peer.  
Approximately one week later, it was noted that the veteran 
participated appropriately in the discussion.  No mention was 
made as to any anxiousness or need to address issues 
developed in the prior session.  Several days later, it was 
noted that the veteran was late and that the veteran 
concluded that his lateness was an attitude that had carried 
over from his addiction.  He also did not want to go through 
with an eye movement, desensitization and reprocessing (EMDR) 
session he had previously agreed to, stating that he was 
reluctant to get back into the intense feeling that had 
surfaced when he had previously done it even though it had 
helped to give him closure.  

In mid June 1998 (approximately one week later), it was noted 
that the veteran participated appropriately in the 
discussion.  At the veteran's individual session the 
following day, it was noted that the veteran underwent an 
EMDR session surrounding a combat memory which had been 
disturbing the veteran and contributing to his increased 
sleep disturbance.  This memory had reportedly been 
stimulated by going through an appeal process with his claim 
and having to document specific incidents.  The veteran was 
processed through the entire episode from beginning to end 
and experienced an appropriate grief response.  It was noted 
that his level of disturbance decreased from an 8 to a 5 on 
the Subjective Unit of Distress (Disturbance) (Discomfort) 
Scale (SUDS).  It was also noted that the veteran responded 
to relaxation methods and left the session feeling calm and 
positive.  Several days later it was noted that the veteran 
disclosed his involvement in a relationship with a lady who 
was reportedly gambling and abusing alcohol, and the veteran 
expressed an intent to end the relationship.  The veteran 
participated appropriately in a discussion group the 
following day.

At the time of another individual session on June 22, 1998, 
the veteran underwent completion of the processing of the 
memory he had begun addressing in the previous session.  The 
examiner reported that the veteran had come through the 
processing with the insight that he had learned many positive 
things from his past suffering that were useful to him in his 
present life.  The veteran was to continue to be seen weekly 
to address old memories and issues that were troubling to 
him.  The following day, it was noted that the veteran 
continued to struggle with the relationship with his 
girlfriend who was struggling with alcohol.  The veteran had 
not been able to close the relationship and this was to be 
discussed further the following week.  At the time of an 
individual session at the end of the month, the veteran 
reported that since his last EMDR session, he had not 
experienced any nightmares, intrusive memories, or feelings 
of rage.  He had also resolved some issues with his 
girlfriend.  The veteran further noted that he was feeling 
quite good about himself and his life possibilities.  

During July 1998, he was noted to have been attentive and 
responded appropriately to material presented at several 
sessions of his relapse prevention group.  At a group session 
at the end of the month, the veteran was confronted by other 
group members regarding his being chronically late to the 
meetings and he stated that he would make an effort on this 
issue.  Several days later, the veteran participated in 
another group session and participated actively in the group 
process.  The following day, he participated in an individual 
session, at which time it was noted that he had not been 
bothered by PTSD symptoms for the previous month or so.  The 
focus of this discussion was the veteran's relationship with 
his girlfriend.  

In summary, for the period of October 1997 to August 1998, 
the available treatment records document no relevant 
treatment for PTSD between October 1997 and April 1998, some 
intrusive memories of Vietnam causing some anxiousness around 
Memorial Day at the end of May 1998, discussion about 
tardiness during the first week of June 1998 that the veteran 
attributed as a residual of his addiction, mid-June 1998 
complaints about memories of a combat episode which 
reportedly had caused the veteran some sleep disturbance and 
for which the veteran obtained relief through several 
individual sessions, some discussions about relationship 
difficulties that were attributable to struggles of the 
veteran's girlfriend rather than the veteran, and post-June 
22, 1998 statements from the veteran that largely reflect 
little or no PTSD symptoms.  Thus, at most, the evidence for 
this period reflects two episodes of intrusive memories or 
thoughts that were apparently fairly transitory in nature and 
relieved by therapy, with some anxiousness demonstrated at 
the time of the first episode, and some sleep disturbance 
demonstrated at the time of the second episode.  If the Board 
does not find that such evidence reveals an increase in 
severity of the veteran's disability between October 30, 1997 
and August 14, 1998, the earliest effective date for an 
evaluation of 70 percent or any rating in excess of 30 
percent would be August 14, 1998.

In this regard, in reviewing the applicable criteria for 50 
and 70 percent ratings, the only criteria which are 
demonstrated for the relevant time frame by the evidence of 
record relate to some anxiousness around Memorial Day in May 
of 1998 and a difficulty in establishing effective work and 
social relationships (although, as was noted above, the 
veteran's difficulties with his girlfriend during this period 
were attributable to his girlfriend).  In summary, there is 
no medical evidence indicating that an actual increase in 
disability was ascertainable prior to August 14, 1998 under 
Diagnostic Code 9411.  Without such evidence, an effective 
date earlier than August 14, 1998 for a 70 percent or any 
rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) (2007).


ORDER

An effective date earlier than August 14, 1998 for 
entitlement to a 70 percent or any rating in excess of 30 
percent for PTSD is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


